


Exhibit 10.67

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by CTC Media, Inc.,
a Delaware corporation (the “Company”), and Boris Podolsky (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company.

 

In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties agree as follows:

 

1.                                       Term of Employment.  The Company hereby
agrees to employ the Executive, and the Executive hereby accepts employment with
the Company, upon the terms set forth in this Agreement, effective on
December 10, 2007 (the “Commencement Date”).  The Executive’s employment shall
continue until it is terminated in accordance with the provisions of Section 4.

 

2.                                       Title; Capacity.

 

a)                                      The Executive shall serve as Chief
Financial Officer and his job duties shall include managing the finance function
of the Company and each of its subsidiaries, including, without limitation, the
preparation of management accounts, U.S. GAAP financial statements and tax
filings, and the Company’s SEC periodic reports; reporting to the Company’s
audit committee; working with the Company’s external auditors to ensure the
delivery of timely audit reports; supervising and assessing the Company’s
internal control procedures; supervising financial due diligence reviews of the
proposed acquisition targets and managing investor relations.  The Executive
agrees to perform such other duties and responsibilities as the Company’s Chief
Executive Officer or his designee shall from time to time reasonably assign to
him.

 

b)                                     The Executive shall be based at the
Company’s headquarters in Moscow, Russia or such other location as the Company
and the Executive shall mutually agree.

 

c)                                      The Executive shall be subject to the
supervision of, and shall have such authority as is delegated to him by, the
Company’s Chief Executive Officer or his designee or the Company’s Board of
Directors (the “Board”).

 

d)                                     The Executive agrees to devote his entire
business time, attention and energies to the business and interests of the
Company during his employment with the Company and shall not engage in any other
business activities without the prior written approval of the Chief Executive
Officer.  The Executive agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation and Benefits.

 

a)                                      Base Salary.  The Company shall pay the
Executive, in regular installments in accordance with the Company’s standard
payroll practices, an annual base salary of RUR 9,625,000 (the “Base Salary”),
less all applicable Russian taxes and withholdings.  From January 1, 2009, such
salary may be adjusted from time to time in accordance with normal business
practice and upon mutual agreement of the parties.

 

b)                                     Discretionary Bonus.  Beginning with the
2008 financial year, the Executive shall be eligible for an annual discretionary
target award of up to 60% of the Base Salary, less all applicable Russian taxes
and withholdings, subject to the reasonable discretion of the Board or a
committee thereof (which may include the Board or a committee thereof setting
performance targets the achievement thereof being the criteria for determining
whether the Executive shall be entitled to such award).  Whether such
performance targets, if any, have been achieved will be decided by the Board or
a committee thereof in its reasonable discretion.   In any event, the Executive
must be an active employee of the Company on the date the bonus for any fiscal
year is distributed in order to be eligible for a bonus award.

 

c)                                      Fringe Benefits.   The Executive shall
be entitled to participate in all benefit programs that the Company establishes
and makes available to its employees, if any, to the extent that Executive’s
position, tenure, salary, age, health and other qualifications make him eligible
to participate.

 

d)                                     Reimbursement of Expenses.  The Company
shall reimburse the Executive for all reasonable travel, entertainment and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of his duties, responsibilities or services under this
Agreement, in accordance with policies and procedures, and subject to
limitations, adopted by the Company from time to time.

 

e)                                      Vacation. The Executive shall be
eligible to accrue a maximum of 20 business days of paid vacation per calendar
year, subject to proration to the Commencement Date and to be taken at such
times as may be approved by and in the sole discretion of the Company.  Such
vacation days shall accrue at the rate of 1.667 days per month.

 

f)                                        Stock Option.  The Company shall grant
to the Executive an option (the “Option”) under the terms and conditions set
forth in Exhibit A hereto.

 

g)                                     Transportation.  The Company shall
provide the Executive with the exclusive use of a luxury class sedan car such as
a Volvo S80 or the reasonable equivalent  thereof (which shall remain the
property of the Company) and a driver during the term of the Executive’s
employment with the Company.   The Company shall be responsible for insurance,
maintenance and fuel expenses related to the car.

 

h)                                     Personal assistant.  The Company shall
provide the Executive with a personal assistant who shall work exclusively for
the Executive.  Such personal assistant shall be fluent in English.

 

2

--------------------------------------------------------------------------------


 

i)                                         Mobile phone.  The Company shall
provide the Executive with a mobile phone and shall pay the line rental and
service fees and the cost of any business-related calls.

 

j)                                         Equipment.  The Company shall
consider on a case-by-case basis the Executive’s reasonable requests for home
office equipment (such as a laptop computer, printer and/or fax machine) and, to
the extent the Company believes the Executive’s service to the Company requires
the use of such items, it shall provide them to the Executive (but, at all
times, such items shall remain the property of the Company).

 

k)                                      Indemnification Agreement.  The Company
shall enter into an officer indemnification agreement with the Executive in the
form of Exhibit B hereto (the “Indemnification Agreement”).

 

4.                                       Employment Termination.  The employment
of the Executive by the Company pursuant to this Agreement shall terminate upon
the occurrence of any of the following:

 

a)                                      At the election of the Company, for
Cause, immediately upon written notice by the Company to the Executive.  For the
purposes of this Agreement, “Cause” for termination shall be deemed to exist
upon: (i) a good faith finding by the Company that (A) the Executive has failed
to adequately perform the material aspects of his  assigned duties for the
Company in a manner that materially and adversely affects the Company, after
written notice of such failure of such duties and a reasonable opportunity to
correct such failure, or (B) the Executive has engaged in dishonesty, gross
negligence or intentional misconduct that materially and adversely affects the
Company; (ii) the Executive’s conviction of, or the entry of a pleading of
guilty or nolo contendere by the Executive, to any crime involving moral
turpitude or any felony; (iii) the Executive’s material breach of Section 6 or 7
hereof if such breach is caused by the Executive’s intentional misconduct or
gross negligence; or (iv) the Executive’s intentional violation of Company
policy in a manner that materially and adversely affects the Company, after
written notice of such violation and a reasonable opportunity to correct such
failure.

 

b)                                     At the election of the Company, without
Cause, upon not less than six months’ prior written notice of termination.

 

c)                                      At the election of the Executive upon
not less than six months’ prior written notice of resignation.

 

d)                                     Upon the death or disability of the
Executive.  As used in this Agreement, the term “disability” shall mean the
inability of the Executive, due to a physical or mental disability, for a period
of seventy-five (75) business days, whether or not consecutive, during any
360-day period to perform the services contemplated under this Agreement.  A
determination of disability shall be made by a physician satisfactory to both
the Executive and the Company, provided that if the Executive and the Company do
not agree on a physician, the Executive and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties.

 

3

--------------------------------------------------------------------------------


 

5.                                       Effect of Termination.

 

a)                                      In the event the Executive’s employment
is terminated for Cause pursuant to Section 4(a), or at the election of either
party pursuant to Sections 4(b) or 4(c), the Company shall pay to the Executive
the compensation and benefits otherwise payable to the Executive under Section 3
through the last day of the Executive’s actual employment by the Company.

 

b)                                     If the Executive’s employment is
terminated by death or because of disability pursuant to Section 4(d), the
Company shall pay to the Executive or the Executive’s estate, as the case may
be, the compensation which would otherwise be payable to Executive under
Section 3 up to the end of a one month period after which the termination of the
Executive’s employment occurs because of death or disability.

 

6.                                       Non-Competition and Non-Solicitation.

 

a)                                      During the term of the Executive’s
employment and for a period of one (1) year with respect to subclause (i) below,
and for a period of two (2) years with respect to subclause (ii) and
(iii) below, after the termination of such employment, the Executive will not
directly or indirectly:

 

i)                                         as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than one
percent (1%) of the total outstanding stock of a publicly held company), engage
in the business of television broadcasting in Russia or any other country in
which the Company or any of its subsidiaries (collectively, the “Group”) is then
operating or in which it has undertaken material preparations to begin
operating; or

 

ii)                                      recruit, solicit or induce, or attempt
to induce, any employee or employees of the Group to terminate their employment
with, or otherwise cease their relationship with, the Group; or

 

iii)                                   solicit, divert or take away, or attempt
to divert or to take away, the business or patronage of any of the current or
prospective business partners, advertisers or affiliate stations of the Group
with whom the Executive had significant contact while employed by the Company.

 

(b)                                 If any restriction set forth in this
Section 6 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

 

(c)                                  The Executive acknowledges and agrees that
the restrictions contained in this Section 6 are necessary for the protection of
the business and goodwill of the Group and are considered by the Executive to be
reasonable for such purpose.  The Executive

 

4

--------------------------------------------------------------------------------


 

agrees that any breach of this Section 6 will cause the Company substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Company shall have the right
to seek specific performance and injunctive relief.

 

d)                                     The provisions of Section 6 survive the
termination of the Executive’s employment and the termination of this Agreement.

 

7.                                       Proprietary Information.

 

a)                                      The Executive agrees that all
information and know-how, whether or not in writing, of a private, secret or
confidential nature concerning the Group’s business or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Group.  By way of illustration, but not limitation, Proprietary
Information may include business processes, methods and techniques; planned
programming schedules; material terms of contracts, research data, personnel
data, computer programs and supplier lists.  The Executive shall not disclose
any Proprietary Information to others outside the Group or use the same for any
unauthorized purposes without written approval of the Chief Executive Officer or
the Board, either during or after his employment, unless and until such
Proprietary Information has become public knowledge without fault by the
Executive.

 

(b)                                 The Executive agrees that all files,
letters, memoranda, reports, records, data, notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the Group
to be used by the Executive only in the performance of his duties for the Group.

 

(c)                                  The Executive agrees that his obligation
not to disclose or use information, know-how and records of the types set forth
in paragraphs (a) and (b) above, also extends to such types of information,
know-how, records and tangible property of business partners of the Group or
other third parties who may have disclosed or entrusted the same to the Group or
to the Executive in the course of the Group’s business.

 

d)                                     The provisions of Section 7 survive the
termination of the Executive’s employment and the termination of this Agreement.

 

8.                                       No Restrictions On Employment.  The
Executive hereby represents that he is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of his
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.  The
Executive further represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company.

 

5

--------------------------------------------------------------------------------


 

9.                                       Notices.  All notices required or
permitted under this Agreement shall be in writing in English and shall be
deemed to have been duly given when delivered either in person and shall be
deemed effective upon personal delivery or upon sending by a reputable overnight
courier service, addressed to the other party at the address shown on the
signature page hereto, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 9.

 

10.                                 Entire Agreement.  This Agreement, together
with the Option and the Indemnification Agreement, constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

11.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Chief Executive
Officer or the Board and the Executive.

 

12.                                 Governing Law, Forum and Jurisdiction.  This
Agreement shall be governed by and construed under and in accordance with the
laws of the State of Delaware.  Any action, suit, or other legal proceeding
which is commenced to resolve any matter arising under or relating to any
provision of this Agreement shall be commenced only in a court of the State of
Delaware (or, if appropriate, a federal court located within Delaware), and the
Company and the Executive each consents to the exclusive jurisdiction of such a
court.

 

13.                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any corporation with which or into
which the Company may be merged or which may succeed to its assets or business,
provided, however, that the obligations of the Executive are personal and shall
not be assigned by him.

 

14.                                 Acknowledgment.  The Executive states and
represents that he has had an opportunity to fully discuss and review the terms
of this Agreement with an attorney of his own choosing.  The Executive further
states and represents that he has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

 

15.                                 No Waiver.  No delay or omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

 

16.                                 Validity/Severability.  In case any
provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.

 

17.                                 Captions.  The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.

 

 

CTC MEDIA, INC.

 

 

Dated:

February 27, 2008

 

/s/ Alexander Rodnyansky

 

By:  

Alexander Rodnyansky

 

 

Chief Executive Officer

 

 

 

Address:

15A Pravda Street

 

 

Moscow 125124

 

 

Russia

 

 

 

BORIS PODOLSKY

 

 

 

 

Dated:

February 27, 2008

 

/s/ Boris Podolsky

 

7

--------------------------------------------------------------------------------
